Citation Nr: 0800332	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-19 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for service-connected post 
operative right knee meniscectomy with traumatic arthritis 
and arthroscopy for the period beginning December 1, 2004, 
currently evaluated as 30 percent disabling.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to February 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In the veteran's VA Form 9, he requested an in-person hearing 
before a Board member.  In March 2006, the Board received a 
statement from the veteran in which he indicated that he was 
unable to attend a hearing and that he no longer desired one.  
The Board considers the veteran's hearing request to be 
withdrawn.  38 C.F.R. § 20.704(e) (2007).

During the pendency of this appeal, the RO granted a 
temporary total disability rating for the veteran's service-
connected right knee disability.  According to a rating 
decision dated in November 2005, the effective date of the 
temporary evaluation was August 27, 2004, the date the 
veteran underwent surgery at the Oklahoma University Medical 
Center (OUMC).  The RO indicated that the convalescence 
period would last three months, after which the 30 percent 
rating would resume.  In both the rating decision and a 
supplemental statement of the case (SSOC) of the same date, 
however, it was reported that the 30 percent rating would 
resume on December 1, 2005, rather than on December 1, 2004, 
which would be the first day of the first month following the 
three month convalescence period.  The Board directs these 
matters to the attention of the RO.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence does not show that the 
veteran's service-connected post operative right knee 
meniscectomy with traumatic arthritis and arthroscopy is 
manifested by limitation of extension to 30 degrees, nonunion 
of the tibia or fibula, or ankylosis.  




CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for service-connected post operative right knee meniscectomy 
with traumatic arthritis and arthroscopy have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 
4.71a, Diagnostic Code 5010-5260 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty to notify prior to Board 
adjudication.  Prior to initial adjudication of the veteran's 
claim, in correspondence dated in October 2004, the RO 
advised the veteran of what the evidence must show to 
establish entitlement to an increased rating for his service-
connected right knee disability.  The RO advised the veteran 
of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  The RO 
also specifically requested that the veteran send any 
evidence in his possession that pertained to the claim.  

The Board recognizes that the RO failed to provide the 
veteran with notice of the effective date element of a 
service connection claim, but the Board finds that this was 
harmless error.  As noted above, the veteran was assigned a 
temporary total disability rating for part of the appeal 
period.   For reasons discussed more fully below, the Board 
is denying an increased schedular rating for the appellate 
period.  Notifying the veteran of the effective date element 
of a service connection claim would not affect the outcome of 
this decision and the veteran has suffered no prejudice due 
to this omission. 

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records; VA Medical Center (VAMC) treatment records, 
dated from January 1999 to November 2001; and treatment 
records from OUMC, dated in August 2004.  The veteran has not 
made the RO or the Board aware of any other evidence relevant 
to his appeal.  The AOJ also scheduled the veteran for a VA 
examination, but the veteran failed to report.  Apparently 
the veteran is incarcerated with the Oklahoma Department of 
Corrections and is serving a life sentence without parole.  
Under these circumstances, the Board finds that the veteran 
would be unable to attend an examination and that VA has no 
duty to again attempt to provide him with one.  The Board 
concludes that no further development is required to comply 
with the duty to assist the veteran in developing the facts 
pertinent to his claim.  Accordingly, the Board will proceed 
with appellate review.

Legal Criteria 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.1 
(2007).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2007).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2007).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2007).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2007).

The veteran's service-connected post operative right knee 
meniscectomy with traumatic arthritis and arthroscopy is 
currently rated as 30 percent disabling under Diagnostic Code 
5010-5260.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  38 C.F.R. § 4.27 (2007).  Diagnostic 
Code 5010 is assigned for arthritis due to trauma.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2007).  Diagnostic Code 5260 
is assigned for limitation of flexion of leg.  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2007).  

Degenerative or traumatic arthritis (established by x-ray 
findings) is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joints 
involved.  The highest rating available under Diagnostic Code 
5260 is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2007).  Thus, an increased rating for this disability would 
necessarily come from another code.  The Board will consider 
other diagnostic codes to assess whether the veteran is 
entitled to a rating in excess of 30 percent under any of 
them.
	
Under Diagnostic Code 5261 (limitation of extension of leg), 
extension limited to 30 degrees warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007).  

Under Diagnostic Code 5262 (impairment of tibia and fibula), 
nonunion of the tibia and fibula, with loose motion, 
requiring a brace, warrants a 40 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 2562 (2007).  

Under Diagnostic Code 5256, where there is an ankylosis of 
the knee in flexion between 10 and 20 degrees a 40 percent 
evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5256 (2007).  

Analysis

The veteran has submitted multiple statements in support of 
his claim.  Essentially he has maintained that after his 
surgery in August 2004 he needed a cane to assist with 
ambulating and that he would eventually need a total knee 
replacement.  Upon reviewing the medical evidence in the 
claims file, the most pertinent of which is summarized below, 
the Board does not find that a rating in excess of 30 percent 
for the veteran's service-connected right knee disability is 
warranted.

The most recent medical evidence pertaining to the current 
severity of the veteran's service-connected disability is 
found in records from the OUMC Outpatient Surgery Department.  
The veteran's surgeon, Dr. J.T., reported in a history and 
physical examination report, dated in August 2004, that the 
veteran presented with complaints of pain and instability in 
his right knee.  Dr. J.T. noted the veteran's history of five 
surgical procedures in the right knee and that the veteran 
currently retained a plate with five screws that were 
believed to be the source of his pain.  Dr. J.T. recommended 
that the veteran have the plate removed, but noted that he 
would probably require a total knee arthroplasty at some 
point.  An operative note and pathology report, dated in 
August 2004, showed that the veteran subsequently underwent 
removal of the hardware in the right tibia.

In a follow-up orthopedic clinic note, dated in September 
2004, Dr. S. reported that the veteran was doing well 
following the removal of plate and screws in his right knee.  
On examination, Dr. S. detected post-surgical staples with no 
evidence of infection.  Dr. S. also noted decreased range of 
motion, but that pain was "well tolerated."  This follow-up 
note is the most recent medical evidence of record.

Based on the available medical evidence, the Board finds no 
basis to grant a rating in excess of 30 percent for the 
veteran's service-connected post operative right knee 
meniscectomy with traumatic arthritis and arthroscopy.  
First, the competent medical evidence shows neither nonunion 
of the tibia or fibula nor any findings of ankylosis in the 
right knee.  Consequently, a rating under either Diagnostic 
Code 5262 or 5256 is not applicable.  Regarding limitation of 
extension, although the follow-up orthopedic clinic note 
included limitation of motion findings, the doctor did not 
specify whether extension was limited and if so, to what 
degree.  

The Board has reviewed all the medical evidence of record, 
including VAMC treatment notes dated as recently as November 
2001, but finds that they too fail to support the grant of a 
rating in excess of 30 percent.  Here, the present level of 
the veteran's disability is of primary concern and these 
records are too old to reflect the current level of a 
disability, especially considering that the veteran has had 
surgery since that time.  See Francisco, 7 Vet. App. at 58 
(1994).  There simply is insufficient evidence to support 
granting a rating in excess of 30 percent for any period 
after the expiration of the temporary 100 percent evaluation.

Essentials of Evaluative Rating

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected right knee disability 
causes marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent period of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Moreover, the veteran has not raised 
such an issue.  Hence, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2007) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).
 

ORDER

An increased schedular rating for service-connected post 
operative right knee meniscectomy with traumatic arthritis 
and arthroscopy, currently evaluated as 30 percent disabling, 
is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


